Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         04-APR-2022
                                                         09:29 AM
                                                         Dkt. 9 OGAC


                             SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                            STATE OF HAWAIʻI,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                          GEORGE VAN BLYENBURG,
                     Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-XX-XXXXXXX; 1CPC-XX-XXXXXXX)

          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Petitioner/Defendant-Appellant, George Van Blyenburg’s
 application for writ of certiorari filed on February 7, 2022, is
 hereby accepted and will be scheduled for oral argument.      The
 parties will be notified by the appellate clerk regarding
 scheduling.
            DATED:   Honolulu, Hawaiʻi, April 4, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins